DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
- The amendment filed on June 16, 2022 has been entered.
- Claims 1-11, 13-18 and 20-25 are pending.
- Claims 1, 18 and 25 have been amended.
- Claims 1-11, 13-18 and 20-25 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “processing resources configured to extract, based on a configuration file in multiple parts determined from an expandable catalogue of low-level protocol translators, one or more functional messages from data received from each said interface connectors, said one or more functional messages being situated at an OSI layer inferior or equal to TCP/IP (Claim 1) and determining at least one configuration file associated with a local legacy device of the one or more local legacy devices; extracting one or more functional messages from data received from each said interface connectors by using an expandable catalogue of low-level protocols (Claims 18 and 25). “The closest prior art found is as follows:
McCoy (Patent No. US 8,533,253 B2)- The internal/external interface connector or slot 18 is suitable for connecting a plurality of types of devices 20, which are able to communicate on the internal communication network 14 and at least one other network such as RS-232 serial, various forms of wireless (Zigbee, Wi-Fi, etc), USB, or wired Ethernet, etc. The functionality of the device 20 may be strictly limited to protocol and physical layer conversion, or my be expanded to support value added services in addition to its base protocol bridging function.
Huang et al. (Patent  No. US 10,769,152 B2)- Cloud ecosystem 100 may include a configuration capable of transmission control protocol/internet protocol (TCP/IP) communications for the transmission and/or reception of packets in the network. Cloud ecosystem 100 may also operate in conjunction with a user datagram protocol/IP (UDP/IP), any other suitable protocol, or any suitable combination thereof where appropriate and based on particular needs. For purposes of illustrating the techniques of the controller 110, it is important to understand the activities that may be present in cloud ecosystem 100.
None of these references, taken alone or in any reasonable combination, teach the claims as recited," processing resources configured to extract, based on a configuration file in multiple parts determined from an expandable catalogue of low-level protocol translators, one or more functional messages from data received from each said interface connectors, said one or more functional messages being situated at an OSI layer inferior or equal to TCP/IP (Claim 1) and determining at least one configuration file associated with a local legacy device of the one or more local legacy devices; extracting one or more functional messages from data received from each said interface connectors by using an expandable catalogue of low-level protocols (Claims 18 and 25)” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472